t c memo united_states tax_court brett w barnes petitioner v commissioner of internal revenue respondent docket no filed date brett w barnes pro_se ladd c brown for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 to the internal_revenue_code in effect for the taxable_year in unless otherwise indicated all section references are respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure and an accuracy- related penalty pursuant to sec_6662 in the amount of dollar_figure the issues for decision are whether petitioner is entitled to itemized_deductions in excess of the standard_deduction allowed by respondent and whether petitioner is liable for the sec_6662 accuracy-related_penalty some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner resided in miami florida on the date the petition was filed in this case petitioner worked as a car salesman during the apartment building in which he lived during was damaged by hurricane andrew in date he alleges that all records that he maintained with respect to his taxable_year were destroyed by hurricane andrew on his return petitioner claimed itemized_deductions in the total amount of dollar_figure in the statutory_notice_of_deficiency respondent disallowed petitioner's claimed itemized issue all rule references are to the tax_court rules_of_practice and procedure the itemized_deductions claimed include a medical expense deduction in the amount of dollar_figure a charitable_contribution_deduction in the amount of dollar_figure and miscellaneous_itemized_deductions in the total amount of dollar_figure which include employee business_expenses and tax preparation fees deductions and allowed him a standard_deduction in the amount of dollar_figure for an individual filing as an unmarried individual petitioner's case was first called for trial on date since the parties had not executed stipulations of fact the court ordered that the case be continued to allow petitioner the opportunity to stipulate all documentary and written evidence in support of his claimed itemized_deductions in accordance with the court's standing_pretrial_order and rule a on date this case was again called for trial in the interim respondent had advised petitioner to get copies of doctor and hospital bills canceled checks and credit card statements at trial petitioner acknowledged that he received respondent's letter but admitted that he took no action to obtain such records respondent's determinations in the statutory_notice_of_deficiency are presumed to be correct and petitioner bears the burden of proving otherwise rule a 290_us_111 in deciding whether this burden is satisfied the court is not bound to accept petitioner's self- serving unverified and undocumented testimony 338_f2d_602 9th cir affg 41_tc_593 99_tc_202 87_tc_74 65_tc_87 affd per curiam 540_f2d_821 5th cir taxpayers are required to substantiate amounts claimed as deductions credits etc by maintaining the records needed to establish such entitlement sec_6001 sec_1_6001-1 income_tax regs petitioner has failed to meet his burden_of_proof rule a his testimony in response to the question of how he calculated the deductions claimed on his return was vague and incoherent he stated at one point that he relied upon a lot of credit card statements in preparing his return however since hurricane andrew hit florida in date the records that he purportedly relied upon could not have been destroyed by the hurricane because his return was not prepared until date nonetheless such records were not presented at trial moreover even if we were to accept petitioner's representation that he maintained records that were destroyed by hurricane andrew he has failed to cooperate with respondent or obtain any copies of receipts checks or credit card statements to substantiate his claimed itemized_deductions despite the court's order to do so at the time we granted the continuance of his case on date in the event that a taxpayer establishes that he has paid a deductible expense but is unable to substantiate the precise amount of the expense we may estimate the amount of the deductible expense 39_f2d_540 2d cir in order to make such an estimate the taxpayer must present evidence sufficient to provide some rational basis upon which an estimate may be made 85_tc_731 petitioner has not provided the court with any evidence that would allow us to make an estimate of his deductible expenses under the cohan_rule therefore we hold that he is not entitled to itemized_deductions for in excess of the standard_deduction allowed by respondent the second issue for decision is whether petitioner is liable for the sec_6662 accuracy-related_penalty for respondent's determination of negligence is presumed to be correct and petitioner bears the burden of proving that the penalty does not apply rule a 290_us_111 58_tc_757 sec_6662 imposes a 20-percent penalty on the portion of the underpayment attributable to any one of various factors one of which is negligence or disregard of rules or regulations sec_6662 respondent determined that petitioner is liable for the accuracy-related_penalty imposed by sec_6662 for his underpayment_of_tax in and that such underpayment is due to negligence or disregard of rules or regulations negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs sec_6664 however provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer's position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's effort to assess his proper tax_liability for the year id the following dialogue at trial concerning petitioner's failure to substantiate his medical_expenses for illustrates his lack of effort to assess his proper tax_liability q did you in fact contact any doctor or hospital to get such records a i went to contact somebody and they told me that i needed to come in and go through the process of going and doing the microfilms or whatever and i just -- didn't go no based on the record we find that petitioner has not proved that his underpayment was due to reasonable_cause or that he acted in good_faith accordingly we hold that petitioner is liable for the sec_6662 accuracy-related_penalty as determined by respondent to reflect the foregoing decision will be entered for respondent
